DETAILED ACTION

Status of Claims

This action is in reply to the application filed on 01/09/2020.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calippe et al. (US 20130110757 A1).

Claims 1, 8, and 15:
Calippe discloses the limitations as shown in the following rejections: 
receiving a first request to perform a first systems management operation (network element (NE) attribute change/modification) requiring a first downtime inducing task (reboot/reset operation); receiving, prior to performing the first downtime inducing task, a second request to perform a second systems management operation requiring a second downtime inducing task 
delaying, in response to receiving the second request, the first downtime inducing task until completion of the first systems management operation and the second systems management operation; and performing the first downtime inducing task and the second downtime inducing task after completion of the first and second systems management operations (see ¶0105, 0108-0110). Exemplary quotation:
“if a number of attributes are to be changed with respect to a single eNodeB, and each attribute change requires a reboot or device reset, then the scheduling engine 360 may be used to avoid or reduce the required number of reboots of the eNodeB necessary to implement the various attribute changes” (¶0105).

“In one embodiment, each attribute change requiring a network element reboot or reset operation indicates to the scheduling engine 160 that such an operation is necessary and, after all of the changes have been made, the scheduling engine 160 causes the network element to reboot or reset as minimally necessary to provide the desired changes. The scheduling engine operates to "back off" or otherwise delay reboot/reset operations where multiple reboot/reset operations will be necessary to achieve the goals of one or more service providers authorized to modify a particular network element in need of reboot/reset” (¶0108, emphasis added).

Claims 2, 9, and 16:
Calippe discloses the limitations as shown in the rejections above. Calippe further discloses (¶0105, 0108-0109) wherein the second downtime inducing task required by the second systems management operation is the first downtime inducing task (reboot operations for the same NE) such that performing the first downtime inducing task fulfils the second downtime inducing task requirement of the second systems management operation (“In one embodiment, all of the reboot operations associated with all of the attribute changes are atomically linked so that a single reboot operation is invoked to implement all of them”(¶0109)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 10-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Calippe et al. (US 2013/0110757 A1) in view of Bagarolo et al. (US 2020/0412625 A1).

Claims 3, 10, and 17:
Calippe discloses the limitations as shown in the rejections above. Calippe does not specifically disclose determining that the first downtime inducing task and the second downtime inducing task are independent; and wherein performing the first downtime inducing task and the second downtime inducing task comprises performing the first downtime inducing task and the second downtime inducing task at least partially in parallel. 
Bagarolo, however, discloses (¶0036-0037) analogous methods for scheduling disruptive (downtime inducing) change requests (CR) (systems management operation) including scheduling “the change request tasks 131, 135 of the change request 130 in a sequence optimized to minimize downtime for the cloud computing environment 50 and consequently minimizes disruption on the subscribed services 108 for the cloud customers 109 while performing the change requests 130 properly based on interdependencies between the change request tasks” (¶0037). Bagarolo further discloses (¶0040, 0095, 0057-0058, 0090) that optimizing the CR task sequence includes determining that the first downtime inducing task and the second downtime inducing task are independent; and wherein performing the first downtime inducing task and the second downtime inducing task comprises performing the first downtime inducing task and the second downtime inducing task at least partially in parallel. Exemplary quotation:
“invention optimizes the change management by manipulating the maintenance window to complete the changes requests 130 in a shortest amount of time by parallelly processing certain change request tasks 131, 135 in a manner that causes the least disruption with the subscribed service 108 on the cloud computing environment 50 for the cloud customers 109, by machine learning of correlations/interdependencies amongst the change request tasks 131, 135 of the change request” (¶0040).

“The change request constraints specify interdependencies amongst elements of respective subsystems of the change management system, particularly with respect to parallelism in completing change request tasks and relevant logical components in the cloud computing environment as well as time windows for the change request tasks estimated for respective maintenance durations within which a requested change can be deployed to the cloud computing environment. Certain embodiments of the present invention automatically devises a change request fulfillment plan based on the change management meta model in a manner to maximize the number of changes in unit time by deploying the change request tasks concurrently to a number of logical components of the cloud computing environment that are not interdependent” (¶0095).

It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to modify Calippe to perform independent changes in parallel as taught by Bagarolo because “[b]y maximizing the concurrency in changes made to individual logical components, certain embodiments of the present invention can minimize the maintenance duration by removing repeated rebooting and/or waiting when there is no interdependency reason. Consequently, certain embodiments of the present invention can minimize service disruption on the cloud customers serviced by the cloud computing environment, which is caused by a prolonged maintenance window” (Bagarolo ¶0095).

Claims 4, 5, 11, 12, 18 and 19:
Calippe discloses the limitations as shown in the rejections above. Calippe does not specifically disclose determining an estimated downtime associated with one or more of the first downtime inducing task or the second downtime inducing task. 
Bagarolo, however, discloses (¶0036-0037) analogous methods for scheduling disruptive (downtime inducing) change requests (CR) (systems management operation), and further discloses (¶0046-0047, 0050, 0056-0058, 0061) determining an estimated downtime (“disruptionDuration of the numeric type representing a period of time of the service disruption” (¶0047) associated with one or more of the first downtime inducing task or the second downtime inducing task…wherein the estimated downtime is determined based on one or more of: a system configuration or one or more previous downtimes (history). 
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to modify Calippe to utilize the constraint based CR scheduling techniques of Bagarolo in order “to effectively fulfill the change request 130 in a shortest possible time and with the least service disruption for the cloud customers” (Bagarolo ¶0057).

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Calippe et al. (US 2013/0110757 A1) in view of Bagarolo et al. (US 2020/0412625 A1) in further view of Harmon et al. (US 2017/0329597 A1)

Claims 6, 7, 13, 14, and 20:
The combination of Calippe/Bagarolo discloses the limitations as shown in the rejections above. Regarding the limitations of claims 6, 7, 13, 14, and 20, Calippe discloses “delay the execution of series of attribute modifications until the occurrence of a maintenance window. In this manner, the service impact felt by users due to the attribute modifications may be reduced (by impacting users once for estimated downtime meets or exceeds a threshold.  Bagarolo’s scheduling employs a similar permitted maintenance window agreed upon with the customer and briefly discloses the “CM engine 120 also identifies the various time stamp data for scheduling the actual change within a window of time approved by the cloud customers” but does not elaborate.
Harmon, however discloses (¶0004, 0040, 0050) analogous methods for scheduling distruptive (downtime inducing) network device updates (systems management operation) based on time intervals of low user device usage analogous to the maintenance window(s) of Calippe/Bagarolo. Harmon further discloses (¶0046-0048) the disruptive update is performed in response to determining that the estimated downtime (estimated amount of time to apply an update) falls below a threshold (current or next-closest time interval duration), and discloses determining that the estimated downtime meets or exceeds a threshold; and deferring the update. Exemplary quotation:
“identify an optimal time at which to apply a system update based on whether the duration of the next-closest periodic time interval is sufficient for the update to be applied to a network device. In the event that an estimated amount of time to apply an update is longer that the duration of the next-closest time interval, identification module 108 may determine that the optimal time at which to apply the update is at the beginning of another time interval that is at least as long as the estimated application time. Referring to the above example involving FIG. 4, identification module 108 may determine that the available system update requires an estimated application time of more than two hours. As such, identification module 108 may determine that the optimal time at which to apply the update is at 12:00 AM.”

It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to modify Calippe/Bagarolo to ensure the disruption duration does not exceed the maintenance window length as taught by Harmon in order to reduce the impact of the attribute changes experienced by users (Calippe ¶0103; Harmon ¶0002, 0052) and prevent SLA violations (Bagarolo ¶0017, 0020).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The following are directed to managing computing system reboots: US 20080263347 A1; US 9880854 B1; US 20200218527 A1; US 20190138321 A1.
US 20190372884 A1 discloses a method for minimizing network downtime during maintenance operations.
“Patching the Enterprise” discusses Enterprise patch management including reboot considerations.
“Dell Update Packages User's Guide” describes Dell Update Package (DUP) product features.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
09/07/2021


/EMERSON C PUENTE/               Supervisory Patent Examiner, Art Unit 2196